        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 1 of 27



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------   X

 SMARTSTREAM TECHNOLOGIES, INC.,           :      Case No. 1:17-cv-02459

                    Plaintiff,             :      Judge Vernon S. Broderick
                                                  Magistrate Judge Henry B. Pitman
       -against-                           :
                                                  SMARTSTREAM TECHNOLOGIES,
 PHILIPPE CHAMBADAL,                       :      INC.’S MEMORANDUM OF LAW
                                                  IN SUPPORT OF ITS MOTION FOR
                    Defendant.            :       SUMMARY JUDGMENT
                                          :
 --------------------------------------   X




February 15, 2019                   Respectfully submitted,


                                    /s/ Meghan E. Hill
                                    Meghan E. Hill (MH1523)
                                    Jill S. Kirila (pro hac vice)
                                    Kristine Woliver (pro hac vice)
                                    SQUIRE PATTON BOGGS (US) LLP
                                    30 Rockefeller Plaza, 23rd Floor
                                    New York, New York 10112
                                    Telephone: +1.212 872 9800
                                    Facsimile: +1.212 872 9815
                                    meghan.hill@squirepb.com
                                    jill.kirila@squirepb.com
                                    kristine.woliver@squirepb.com

                                    COUNSEL FOR PLAINTIFF
                                    SMARTSTREAM TECHNOLOGIES, INC.
            Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 2 of 27


                                                   TABLE OF CONTENTS

                                                                                                                                      Page


PRELIMINARY STATEMENT ................................................................................................... 1
STATEMENT OF FACTS ............................................................................................................ 6
LEGAL ARGUMENT ................................................................................................................... 6
I.        STANDARD OF REVIEW ............................................................................................... 6
II.       DEFENDANT IS LIABLE FOR BREACH OF CONTRACT AS A MATTER
          OF LAW ............................................................................................................................ 7
          A.         It Is Undisputed That Defendant Entered Into The Agreement and
                     SmartStream Performed Under the Agreement ..................................................... 7
          B.         Defendant Admits He Breached The Agreement .................................................. 8
          C.         SmartStream Has Been Damaged By Defendant’s Breaches .............................. 11
                     1.         SmartStream Is Entitled To Attorneys’ and Expert Fees ......................... 11
                     2.         SmartStream Need Not Establish Other Damages To Prevail On Its
                                Breach Claim ........................................................................................... 12
III.      DEFENDANT IS LIABLE FOR TRADE SECRET MISAPPROPRIATION ............... 13
          A.         The Undisputed Facts Show Defendant Misappropriated SmartStream’s
                     Trade Secrets Under New York Law ................................................................... 13
                     1.         It is Undisputed That SmartStream’s Customer, Pricing, and
                                Financial Data Constitute Proprietary Trade Secrets ............................... 14
                     2.         Defendant Disclosed SmartStream’s Trade Secrets In Breach of the
                                Agreement ................................................................................................ 15
                     3.         Punitive Damages, Including Attorneys’ Fees, Are Warranted
                                Based On Defendant’s Egregious Actions ............................................... 16
          B.         Defendant is Liable for Trade Secret Misappropriation Under the DTSA
                     As A Matter Of Law ............................................................................................ 19
                     1.         It is Undisputed That SmartStream’s Customer, Pricing, and
                                Financial Data Constitute Proprietary Trade Secrets ............................... 20
                     2.         It is Undisputed That Defendant Improperly Disclosed
                                SmartStream’s Trade Secrets Shortly After SmartStream
                                Reminded Him to Maintain the Confidentiality of SmartStream
                                Information .............................................................................................. 21
                     3.         Punitive Damages Are Appropriate Based On Defendant’s Trade
                                Secret Misappropriation ........................................................................... 21
CONCLUSION ............................................................................................................................ 21
CERTIFICATE OF SERVICE .................................................................................................... 23


                                                                      -i-
             Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 3 of 27




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

AUA Private Equity Partners, LLC v. Soto,
  2018 WL 1684339 (S.D.N.Y. Apr. 5, 2018)............................................................................20

Capstone Logistics Holdings, Inc. v. Navarrete,
   2018 WL 6786338 (S.D.N.Y. Oct. 25, 2018) ..........................................................................20

Doubleclick Inc. v. Henderson,
   1997 WL 731413 (S.D.N.Y. Nov. 5, 1997) .............................................................................14

L & L Wings, Inc. v. Marco-Destin, Inc.,
   676 F. Supp. 2d 179 (S.D.N.Y. 2009)..............................................................................7, 8, 12

L & L Wings, Inc. v. Marco-Destin, Inc.,
   756 F. Supp. 2d 359 (S.D.N.Y. 2010)......................................................................................11

Marsh USA Inc. v. Karasaki,
  2008 WL 4778239 (S.D.N.Y. Oct. 31, 2008) ..........................................................................11

N. Atl. Instruments, Inc. v. Haber,
    188 F.3d 38 (2d Cir. 1999).......................................................................................................13

Paz Sys. v. Dakota Grp. Corp.,
   514 F. Supp. 2d 402 (E.D.N.Y. 2007) .....................................................................................17

Schanfield v. Sojitz Corp. of Am.,
   663 F. Supp. 2d 305 (S.D.N.Y. 2009).............................................................................. passim

Shamrock Power Sales, LLC v. Scherer,
   2016 WL 7647597 (S.D.N.Y. Dec. 7, 2016) .....................................................................17, 18

Shamrock Power Sales, LLC v. Scherer,
   2015 WL 5730339 (S.D.N.Y. Sep. 30, 2015) ........................................................13, 14, 15, 17

Statutes

18 U.S.C. § 1836(b)(1) ..................................................................................................................19

18 U.S.C. § 1839(3) .......................................................................................................................20

18 U.S.C. § 1839(5) .......................................................................................................................19

18 U.S.C. § 1839(6) .......................................................................................................................19


                                                                   -i-
             Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 4 of 27



Other Authorities

Fed. R. Civ. P. 56(c) ........................................................................................................................6

Local Civil Rule 56.1 .......................................................................................................................6




                                                                    - ii -
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 5 of 27



                                   PRELIMINARY STATEMENT

        Plaintiff SmartStream Technologies, Inc. (“SmartStream”), by its undersigned attorneys,

respectfully submits this memorandum of law in support of its motion for summary judgment.1

        SmartStream is a privately held global software and managed services provider whose

post-trade processing solutions, together with its unique data management services, creates a real-

time and pre-emptive approach to reducing trade failures while also accelerating and automating

trade processes. (56.1 ¶ 1). Defendant Philippe Chambadal (“Defendant”) is a self-described

“senior financial technology executive with over 30 years of experience.” (56.1 ¶ 2).

        Defendant joined the SmartStream Board of Directors in 2007 and became CEO of

SmartStream in 2011, while maintaining his role on the Board of Directors. (56.1 ¶¶ 3-4). As the

highest ranking executive of an 800-employee company, Defendant received an annual salary of

             (56.1 ¶¶ 6, 19). During his employment, Defendant entered into the July 21, 2015

Employee Agreement Regarding Confidential and Non-Competition and Proprietary Rights (the

“Agreement”). (56.1 ¶ 9). Through the Agreement, Defendant promised to return to SmartStream

all documents (whether electronic or paper) and equipment furnished to him by SmartStream or

produced by him in connection with his SmartStream employment, “when requested by the

Company.” (56.1 ¶ 15). The Agreement further prohibits Defendant from keeping any copies of

such documents or equipment. (Id.). The Agreement furthermore requires Defendant to, both

during his employment and after his termination, “keep in confidence and trust” all SmartStream

“Proprietary Information.” (56.1 ¶ 13). The Agreement defines Proprietary Information to include,

for example, non-public information of SmartStream such as trade secrets, processes, business and

marketing plans and strategies, sales and financial reports and forecasts, supplier lists, alliance


1
 SmartStream cites the undisputed facts in this Memorandum by reference to SmartStream’s Statement Pursuant to
Local Rule 56.1 (“56.1 ¶ __”).
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 6 of 27



partner lists, and client lists. (56.1 ¶ 14). Through the plain terms of the Agreement, Defendant

agreed to pay SmartStream for all costs and expenses, including attorneys’ fees and expert fees “in

any way connected with” his violation or non-performance of the Agreement. (56.1 ¶ 101).

       The events giving rise to this litigation began on January 5, 2017, when SmartStream

notified Defendant that his employment was being terminated. (56.1 ¶ 42). SmartStream

requested that Defendant return all SmartStream property by January 12, 2017. (56.1 ¶ 44).

SmartStream also explicitly advised Defendant that he must adhere to his obligations set forth in

the Agreement, which remained in full force and effect. (56.1 ¶ 44).

       In obvious breach of the Agreement, Defendant blatantly refused to return SmartStream’s

property, including a company-issued MacBook laptop and Blackberry (collectively, the

“SmartStream Devices”). (56.1 ¶ 46). Defendant in fact held hostage the SmartStream Devices

for six weeks (from January 5, 2017 to February 16, 2017) while SmartStream consistently

demanded their return. (56.1 ¶¶ 44-69). During this time and in further breach of the Agreement,

Defendant sent a detailed, highly confidential SmartStream presentation specifying SmartStream’s

total contract values and bookings’ revenue by client to a third party (January 27, 2017); deleted

files from the MacBook (February 1-February 13, 2017); backed up confidential SmartStream

documents on the MacBook to an external storage device (February 4, 2017); and made an entire

mirror image copy of the MacBook (February 10, 2017). (Id.). Regarding the January 27, 2017

email to a third party, Defendant in fact admits the content he disclosed constitutes SmartStream

“trade secrets.” (56.1 ¶¶ 36, 52-53). On February 16, 2017, Defendant finally turned over the

SmartStream Devicesbut retained copies of the MacBook files and SmartStream data to a

third party forensic firm The Computer Forensics Practice, LLC (“CFP”).              (56.1 ¶ 69).

Defendant’s flagrant misconduct and breaches of the Agreement did not stop at this time.




                                               -2-
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 7 of 27



       On April 13, 2017, this Court issued a Temporary Restraining Order (“TRO”) enjoining

Defendant and his agents from accessing, reviewing, disclosing or using in any way any

“confidential information, trade secrets, documents or data (and any backups, images or other

copies and metadata)” residing on any SmartStream device, belonging to SmartStream, or

otherwise possessed by Defendant by virtue of his positions at SmartStream. (56.1 ¶¶ 72-73). The

TRO furthermore enjoined Defendant and his agents from “[t]ransferring, copying, altering,

deleting, or otherwise disturbing the status of” the aforementioned documents and data and

required Defendant to turn over all such documents to his attorney. (56.1 ¶¶ 74-75). Shortly

thereafter, on May 10, 2017, Defendant swore under oath via an affidavit filed with this Court, that

he: had not accessed the SmartStream Devices or any copies thereof since February 7, 2017, and

he no longer possessed any copies of SmartStream’s confidential, trade secret, and/or proprietary

information. (56.1 ¶ 76).

       The undisputed facts show Defendant lied under oath, continued to breach the Agreement

and violated the TRO, as he possessed copied backup files from the MacBook on an external

storage device at the same time he swore he no longer possessed any copies of SmartStream’s

confidential information. (56.1 ¶¶ 60-61, 93-94). Defendant furthermore had a full mirror image

of the MacBook taken on February 10, 2017. (56.1 ¶ 66). In blatant violation of this Court’s TRO

and in breach of the Agreement, on May 19, 2017 and June 29, 2017, Defendant emailed at least

two clearly marked SmartStream documents to AxiomSL, an unrelated company for which

Defendant was providing consulting services. (56.1 ¶¶ 77-80). AxiomSL expressly stated, “It’s

clear that AxiomSL can learn much from your experience running SmartStream” and paid

Defendant           in compensation for performing two months of consulting services. (56.1 ¶

78).




                                                -3-
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 8 of 27



       Defendant’s wanton misconduct, disregard of Court orders, and breaches of the Agreement

continued. In an affidavit submitted to this Court on July 28, 2017, Defendant again lied under

oath by swearing that he had not created any back-ups of the MacBook. (56.1 ¶ 83). Defendant

lied further to the Court by stating he had not retained any SmartStream documents, and had not

disclosed any SmartStream confidential or proprietary information to anyone other than his

attorney. (Id.). In ongoing breach of the Agreement, Defendant indisputably retained possession

of SmartStream’s documents by virtue of his possession of the MacBook backup files and other

SmartStream documents he retained on his family’s iMac and in his personal email accounts. (Id.).

Likewise, Defendant undeniably disclosed SmartStream confidential and proprietary information

through the previously addressed January 27, 2017 email to an outsider. (Id.).

       This Court issued a Consent Order for Injunction on August 21, 2017 (the “Injunction

Order”), requiring Defendant to timely return to SmartStream all remaining proprietary data and

mirror images in his possession, and to timely deliver to CFP all of his personal computers, hard

drives, and other electronic devices and account information to allow CFP to search for

SmartStream information. (56.1 ¶¶ 84-87). Defendant wholly failed to comply with the Injunction

Order. (56.1 ¶¶ 88-89, 93-99). For example, Defendant did not deliver any devices or data to CFP

or SmartStream within the timeframe mandated by this Court. (56.1 ¶¶ 88-89). Only after

SmartStream sought Sanctions for Defendant’s contempt and this Court held a contempt hearing,

did Defendant finally deliver to CFP an external storage device on October 27, 2017, his family’s

iMac on November 9, 2017, and account information for two of his personal email accounts. (56.1

¶¶ 90-92). As SmartStream feared, CFP’s analysis revealed the MacBook back-up files Defendant

had copied on February 4, 2017, and a litany of SmartStream’s proprietary documents and data.

(56.1 ¶¶ 93-99). The undisputed facts of this matter show:




                                               -4-
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 9 of 27



      Defendant brazenly lied to this Court about his ongoing possession, misappropriation,
       copying, disclosure, and use of SmartStream documents in two separate affidavits. (56.1
       ¶¶ 76, 83, 93-99).

      Defendant blatantly violated two separate court orders, by possessing, refusing to turn over,
       copying, using, and disclosing SmartStream’s property, documents, and data. (56.1 ¶¶ 73-
       75, 77-80, 84-89).

      Defendant breached the Agreement—a fact which he admitsby withholding a company-
       issued MacBook full of proprietary information for six weeks after SmartStream demanded
       its return. (56.1 ¶¶ 9, 44, 47, 69). During this time, Defendant copied, transferred, and
       deleted SmartStream confidential information from the MacBook. (56.1 ¶¶ 44-68).

      Defendant breached the Agreement by withholding SmartStream’s property, including
       confidential customer and financial information on his family’s iMac computer and within
       his personal email accounts, for approximately ten months after SmartStream demanded
       return of all such property. (56.1 ¶¶ 91-92, 97-99).

      Defendant further breached the Agreement by withholding additional SmartStream
       property in the form of MacBook backup files and confidential and proprietary information
       on an external storage device, for approximately ten months after SmartStream demanded
       return of all such property. (56.1 ¶¶ 93-96).

      Defendant misappropriated SmartStream’s trade secrets by emailing to an outsider a
       SmartStream presentation containing highly confidential information, including customer
       contract values, revenues and bookings by client, and financial forecasts. (56.1 ¶¶ 52-53).
       Defendant sent this email just three weeks after SmartStream provided notice to Defendant
       of his termination of employment, demanded return of all property, and reminded him that
       he must maintain the confidentiality of all SmartStream information. (56.1 ¶¶ 42-44, 52).

       Defendant’s undisputed and egregious violations of the Agreement show Defendant is

liable for breach of contract as a matter of law. Based on the unambiguous damages provision of

the Agreement, SmartStream is entitled to recover its attorneys’ costs and fees and expert fees as

a matter of law. In addition, Defendant’s undisputed distribution of SmartStream’s trade secrets

to an unrelated third party show Defendant is liable for misappropriation of trade secrets under

both New York law and the Defend Trade Secrets Act as a matter of law. SmartStream therefore

respectfully seeks an order granting it summary judgment on each of its three claims against

Defendant. Based on Defendant’s gross and wanton conductincluding Defendant’s blatant and




                                               -5-
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 10 of 27



frequent lies under oath and repeated violations of this Court’s ordersSmartStream respectfully

requests that the Court assess punitive damages against Defendant.

                                    STATEMENT OF FACTS

       Defendant respectfully refers the Court to the accompanying Local Civil Rule 56.1

Statement of Undisputed Facts.

                                      LEGAL ARGUMENT

I.     STANDARD OF REVIEW.

       A party is entitled to summary judgment when there is no “genuine issue of material fact”

and the undisputed facts warrant judgment for the moving party as a matter of law. Fed. R. Civ. P.

56(c). In addressing a motion for summary judgment, the court must view the evidence “in the

light most favorable to the party against whom summary judgment is sought and must draw all

reasonable inferences in its favor.” Schanfield v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 328

(S.D.N.Y. 2009) (citation omitted). The party moving for summary judgment bears the initial

burden of demonstrating the absence of a disputed issue of material fact. Id. The burden then

shifts to the non-moving party to establish “specific facts showing that there is a genuine issue for

trial.” Id. (quoting Fed. R. Civ. P. 56(e)).

       The party opposing summary judgment cannot rely on “conclusory allegations or

unsubstantiated speculation” in order to defeat summary judgment.           Id.   (quoting Scotto v.

Almenas, 143 F.3d 105, 114 (2d Cir. 1998)). Moreover, a nonmoving party’s establishment of a

disputed fact cannot defeat summary judgment unless it is “material in light of the substantive law

that governs the case.” Id. (“Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.”)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Finally, the nonmoving party

“must do more than simply show that there is some metaphysical doubt as to the material


                                                -6-
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 11 of 27



facts.” Id. (quoting Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986)). In other words, the nonmoving party must establish sufficient evidence such that “a

reasonable jury could return a verdict for the nonmovant.” Id.

II.       DEFENDANT IS LIABLE FOR BREACH OF CONTRACT AS A MATTER OF
          LAW.

          To succeed on a claim for breach of contract under New York law, the plaintiff must

demonstrate (1) the existence of an agreement, (2) adequate performance by the plaintiff, (3)

breach by the defendant, and (4) damages. L & L Wings, Inc. v. Marco-Destin, Inc., 676 F. Supp.

2d 179, 185 (S.D.N.Y. 2009) (granting summary judgment to plaintiff on its breach of contract

claim).

          Here, Defendant is liable for breaching the Agreement as a matter of law. Defendant

admits he is bound by the Agreement. (56.1 ¶¶ 9, 11-12). Defendant admits SmartStream

performed under the Agreement, i.e. that it provided him with employment and access to

SmartStream’s confidential information. (56.1 ¶¶ 4, 6, 16). Defendant further admits that he

breached Section 3 of the Agreement. (56.1 ¶¶ 9, 15, 44, 46, 48, 52-53, 60-61, 66). The language

of the Agreement specifies damages, including that Defendant is liable for attorneys’ fees and

costs and expert fees arising from his violation or nonperformance of the Agreement. (56.1 ¶¶

100-101).

          A.     It Is Undisputed That Defendant Entered Into The Agreement and
                 SmartStream Performed Under the Agreement.

          SmartStream satisfies the first two elements in its breach of contract claim as a matter of

law. It is undisputed that Defendant is bound by the Agreement and that SmartStream performed

its obligations under the Agreement.

          First, a plaintiff may establish the existence of a contract as a matter of law when it shows

an agreement validly executed by both parties. L & L Wings, Inc., 676 F. Supp. 2d at 185 (ruling


                                                  -7-
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 12 of 27



a contract existed because the agreement was validly executed by the parties and the agreement

contained a provision stating “This Agreement shall be binding upon the parties and their agents.”).

Here, Defendant expressly admits he entered into the Agreement. (56.1 ¶ 9). Furthermore,

Defendant expressly acknowledged in the Agreement, “This Agreement will be binding upon me

and my heirs, executors, administrators, and legal representatives . . . .” (56.1 ¶ 12).

       Second, a plaintiff establishes adequate performance of a contract by simply showing it

performed its written obligations under the Agreement. L & L Wings, Inc., 676 F. Supp. 2d at 187.

Here, the Agreement states SmartStream will employ Defendant on an at-will basis, and provide

Defendant with confidential information belonging to SmartStream during his employment. (56.1

¶ 9). Defendant acknowledged in the Agreement: “I understand that during the course of my

employment with SmartStream Technologies, Inc. (‘Company’), I will have access to and may

develop confidential information belonging to the Company.” (56.1 ¶ 10). Defendant further

acknowledged “This Agreement is entered into by me voluntarily and for good and valuable

consideration (including my employment with the Company) the adequacy of which consideration

I hereby acknowledge.” (56.1 ¶ 11). It is undisputed that SmartStream employed Defendant as its

CEO and gave Defendant access to SmartStream’s confidential information. (56.1 ¶¶ 4, 6, 16).

SmartStream performed its obligations under the Agreement.

       As Defendant admits he entered into the Agreement and SmartStream adequately

performed under the Agreement, SmartStream has satisfactorily established the first two elements

of its breach of contract claim as a matter of law.

       B.      Defendant Admits He Breached The Agreement.

       The undisputed facts show Defendant breached Section 3 of the Agreement as a matter of

law.



                                                 -8-
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 13 of 27



          When the language of a contract is “unambiguous, and reasonable parties could not differ

as to its meaning” granting summary judgment on a breach of contract claim is proper. Schanfield

v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 345 (S.D.N.Y. 2009). The “breach” element is

established as a matter of law when a defendant admits he engaged in conduct that violates the

unambiguous terms of a contract. Id. at 345 (ruling the agreement’s requirements that an employee

maintain the confidentiality of the employer’s information and return all information at the end of

his employment were unambiguous, and therefore defendant’s retention of employer’s

confidential information after his employment ended breached the agreement as a matter of law).

          Here, the Agreement unambiguously states “[a]ll documents, records, apparatus,

equipment and other intangible or tangible property (in all forms, including, digital, electronic,

audio, visual, and paper based forms), whether or not pertaining to Proprietary Information, which

are or have been furnished to me by the Company or are or have been produced by me in

connection with or in furtherance of my employment with the Company are and will remain the

sole property of the Company.” (56.1 ¶ 15). The Agreement furthermore expressly requires that

Defendant “return to the Company all such property as and when requested by the Company and

keep no copies.” (56.1 ¶ 15). Defendant expressly admits that he retained SmartStream’s

property after SmartStream demanded its return, in violation of the Agreement. (56.1 ¶¶

44-46):

                 11.    Admit that SmartStream requested return of its property by
                        January 12, 2017 on or around January 5, 2017.

                 Response:      Admit.

                 12.    Admit that you failed to return all of SmartStream’s property
                        by January 12, 2017.

                 Response:      Admit.




                                                -9-
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 14 of 27



        Indeed, SmartStream and legal counsel to SmartStream consistently and frequently

demanded return of SmartStream’s property beginning in early January 2017, even filing a

replevin action to obtain the stolen property in February 2017. (56.1 ¶¶ 44-47, 50-51, 55-56, 58-

59, 64-65, 68).      Defendant finally delivered some SmartStream property (the SmartStream

Devices) to CFP on February 16, 2017. (56.1 ¶ 69). During his six weeks of unlawfully retaining

the SmartStream Devices, Defendant copied, deleted, and transferred SmartStream’s proprietary

and confidential information. (56.1 ¶¶ 44-68). Even without regard to the proprietary content

contained on the MacBook and Defendant’s improper access and use of the MacBook, Defendant

violated the Agreement through his prolonged retention of the SmartStream Devices and the

wealth of SmartStream documents contained thereon. (56.1 ¶ 15).

        As to SmartStream property outside of the SmartStream Devices, it is further undisputed

that Defendant retained a storage device containing TimeMachine back-ups of the MacBook

(including a litany of SmartStream proprietary and trade secret information) until October 27,

2017. (56.1 ¶¶ 91, 93-96). Defendant also retained SmartStream documents on his family’s iMac

desktop computer (including a customer contract with pricing information) until November 9,

2017 and SmartStream documents within his personal email accounts. (56.1 ¶¶ 97-99). It is

undisputed that Defendant’s retention of this back-up data and other SmartStream documents not

only violated the Agreement, but also shows Defendant lied to the Court and violated the Court’s

TRO and Injunction Order. (56.1 ¶¶ 13, 15, 73-76, 83-89, 93-99).

        Defendant’s improper and prolonged retention of SmartStream’s hardware, documents,

and proprietary data breaches the Agreement as a matter of law.2


2
 Even assuming, arguendo, that Defendant’s retention of SmartStream property did not breach Section 3 of the
Agreement, Defendant independently breached Section 2 of the Agreement by failing to “keep in trust and confidence”
SmartStream’s Proprietary Information. (56.1 ¶ 13). The undisputed evidence shows Defendant not only retained
SmartStream’s property and documents, but he also affirmatively emailed three SmartStream documents to unrelated


                                                      - 10 -
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 15 of 27



         C.       SmartStream Has Been Damaged By Defendant’s Breaches.

         SmartStream has been damaged by Defendant’s breach of the Agreement as matter of law,

as expressly addressed in the Agreement at Section 9. (56.1 ¶¶ 100-101).

                  1.       SmartStream Is Entitled To Attorneys’ and Expert Fees.

         SmartStream is entitled to its attorneys’ fees and expert fees as a matter of law based on

the unambiguous language of the damages provision in the Agreement. (56.1 ¶¶ 100-101).

         New York courts enforce attorneys’ fees as damages in a breach of contract action as long

as the contractual language clearly states the party is entitled to such fees in the event the other

breaches. L & L Wings, Inc. v. Marco-Destin, Inc., 756 F. Supp. 2d 359, 368 (S.D.N.Y. 2010)

(granting attorneys’ fees as a matter of law where “the provision clearly states that Licensor is

entitled to reasonable attorneys’ fees arising from breach of the Agreement”); see also Marsh USA

Inc. v. Karasaki, 2008 WL 4778239, at *21 (S.D.N.Y. Oct. 31, 2008) (granting attorneys’ fees to

defendant employer in breach of contract action against former executive because the contract

specified that, if the executive breached, the company would be entitled to recover the attorneys’

fees incurred in seeking to enforce the agreement).

         Here, Defendant expressly agreed to pay SmartStream for all costs and expenses, including

attorneys’ fees and expert fees, “in any way connected with” his violation or non-performance

of the Agreement. (56.1 ¶ 101: “I agree to indemnify and hold harmless the Company from costs

and expenses (including attorneys’ and expert fees) damages, liabilities or obligations from any

actions, suits, proceedings, claims, demands arising from, growing out of or in any way connected

with the violation or non-performance by me of this Agreement.”). Due to Defendant’s willful




third parties after SmartStream explicitly asked him to refrain from doing so. (56.1 ¶¶ 44, 52-53, 77, 79). It is
undisputed that at least one of those documents contains highly proprietary trade secret information. (56.1 ¶¶ 36, 53).
A full discussion of Defendant’s misappropriation of SmartStream’s trade secrets is addressed infra III(A).


                                                        - 11 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 16 of 27



violations of the Agreement, SmartStream has had to incur $ 339,601 in attorneys’ fees and costs,

to date. (56.1 ¶ 103). Expert fees incurred by SmartStream and arising from Defendant’s violations

of the Agreement amount to $ 12,135 to date. (56.1 ¶ 105).

       By the plain language of the Agreement, SmartStream is entitled to attorneys’ fees and

costs and expert fees.

               2.        SmartStream Need Not Establish Other Damages To Prevail On Its
                         Breach Claim.

       Where a contract specifies that a party’s breach will cause the other to suffer irreparable

harm and damages which would be difficult to ascertainas is often the case in confidentiality or

trademark agreements—a party satisfies the “damages” element of its breach claim through

reference to such language. L & L Wings, Inc., 676 F. Supp. 2d at 187 (granting summary judgment

to the plaintiff on its breach of contract claim). In L & L Wings, Inc., the parties’ agreement

contained a liquidated damages clause and further stated “Licensee specifically acknowledges that

the use of the Mark . . . will cause Licensor to suffer irreparable harm, damages for which would

be extremely difficult to ascertain.” Id. Noting that the plaintiff must generally show damages

resulted from the defendant’s breach for its breach of contract claim, the court cited this damages

provision and granted summary judgment to the plaintiff. Id. (reasoning “[t]o the extent that

Defendants dispute the amount of liquidated damages that should be assessed under the

Agreement, Defendants may raise such issues at a later proceeding . . . .”).

       Here, Defendant expressly acknowledged in the Agreement:

               [I]t may be difficult to measure any damages of the Company which
               might result from any breach by me of the obligations set forth in
               this Agreement, and that, money damages may be an inadequate
               remedy for any such breach. Accordingly, I agree that if I breach, or
               propose to breach, any portion of this Agreement, the Company
               shall be entitled, in addition to all other remedies that it may have,
               to a preliminary or permanent injunction or other appropriate



                                               - 12 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 17 of 27



               equitable relief to restrain any such breach or proposed breach
               without showing or proving any actual damage to the Company.”

(56.1 ¶ 100). Accordingly, per L & L Wings, Inc., SmartStream has established that it is entitled

to attorneys’ and expert fees as a matter of law, and the Agreement expressly states Defendant’s

violation of the Agreement will otherwise result in damages “difficult to measure.” (56.1 ¶¶ 100-

101). SmartStream has satisfactorily established the damages element of its breach claim as a

matter of law. The undisputed facts show SmartStream and Defendant entered into a valid

agreement under which SmartStream performed its obligations. Defendant admits he breached the

Agreement, and the Agreement unambiguously entitles SmartStream to recover its attorneys’ and

expert fees incurred in connection with Defendant’s breach. Defendant is liable for breach of the

Agreement as a matter of law.

III.   DEFENDANT IS LIABLE FOR TRADE SECRET MISAPPROPRIATION.

       The standard for establishing misappropriation of trade secrets under New York and

federal law is similar. Under either theory of recovery, Defendant has misappropriated

SmartStream’s trade secret information as a matter of law.              Discussed in detail below,

SmartStream is entitled to punitive damages against Defendant based on his gross and wanton

conduct and complete disregard for this Court’s orders.

       A.      The Undisputed Facts Show Defendant Misappropriated SmartStream’s
               Trade Secrets Under New York Law.

       To succeed on a claim for the misappropriation of trade secrets under New York law, a

plaintiff must demonstrate: (1) that it possessed a trade secret, and (2) that the defendants used that

trade secret in breach of an agreement, confidential relationship or duty, or as a result of discovery

by improper means. N. Atl. Instruments, Inc. v. Haber, 188 F.3d 38, 43-44 (2d Cir. 1999).

       Generally speaking, a trade secret is “any formula, pattern, device or compilation of

information which is used in one's business, and which gives [the owner] an opportunity to obtain


                                                 - 13 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 18 of 27



an advantage over competitors who do not know or use it.” Shamrock Power Sales, LLC v.

Scherer, 2015 WL 5730339, at *25 (S.D.N.Y. Sep. 30, 2015) (quoting N. Atl. Instruments, Inc. v.

Haber, 188 F.3d 38, 44 (2d Cir. 1999). In determining whether information constitutes a trade

secret under New York law, courts consider “1) the extent to which the information is known

outside of the business; 2) the extent to which it is known by employees and other involved in the

business; 3) the extent of measures taken by the business to guard the secrecy of the information;

4) the value of the information to the business and its competitors; 5) the amount of effort or money

expended by the business in developing the information; 6) the ease or difficulty with which the

information could be properly acquired or duplicated by others.” Doubleclick Inc. v. Henderson,

1997 WL 731413, at *4 (S.D.N.Y. Nov. 5, 1997) (quoting Restatement of Torts § 757) (noting

that highly sensitive information about the company, including information regarding revenue

projections, plans for future projects, pricing and product strategies, databases of information

collected about clients, and financial arrangements with clients constitute trade secrets under New

York law). The most important consideration is whether the information was kept secret.

Shamrock Power Sales, LLC, 2015 WL 5730339, at *25 (granting summary judgment to plaintiff

on its trade secret misappropriation claim).

               1.      It is Undisputed That SmartStream’s Customer, Pricing, and Financial
                       Data Constitute Proprietary Trade Secrets.

       Under New York law, and indeed by Defendant’s own admission, SmartStream possessed

a variety of trade secrets. (56.1 ¶ 36).

       For example, it is undisputed that SmartStream aggregated and Defendant accessed

financial arrangements SmartStream maintained by client or customer including service fees,

software fees, contract values, actual and expected revenue by customer, revenue over time by

client, and information concerning pipelines for new deals. (56.1 ¶¶ 25-36). Defendant expressly



                                                - 14 -
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 19 of 27



admits such information is highly confidential and valuable due to the fact such information is not

widely known. (56.1 ¶¶ 35-36). Indeed, SmartStream maintained the secrecy of such information

by requiring that all employees with access to such information sign confidentiality agreements.

(56.1 ¶ 39). SmartStream furthermore only shares such information on a need-to-know basis,

marks documents containing such information as confidential, and limits the distribution of such

materials. (56.1 ¶¶ 37-41). Furthermore, SmartStream requires all SmartStream-issued devices

containing confidential information to be password-protected. (56.1 ¶ 40). SmartStream requires

employees possessing such devices to regularly change their passwords. (Id.) In addition,

SmartStream maintains written policies governing employee use of SmartStream’s electronic

information, and regularly employs and requires employees to use a secure internal file share site

in order to securely share documents containing SmartStream confidential information. (Id.)

        SmartStream held trade secrets as a matter of law, satisfying the first element of its New

York misappropriation claim.

                 2.       Defendant Disclosed SmartStream’s Trade Secrets In Breach of the
                          Agreement.

        Sending a company’s trade secret to an unrelated third party while bound by a

confidentiality agreement constitutes the quintessential “misappropriation” giving rise to liability.

See, e.g., Schanfield, 663 F. Supp. 2d at 345 (sua suponte granting summary judgment to employer

on its trade secret misappropriation claim because, while bound by a confidentiality agreement,

the former employee sent confidential risk-assessment materials to third parties).

        Here, it is undisputed that Defendant emailed a SmartStream presentation labeled “STL

Corporate Q4 2016.pptx” to an outside individual on January 27, 2017. 3 (56.1 ¶¶ 52-53). It is



3
 Of note, Defendant sent this document just weeks after SmartStream provided him with notice of his termination of
employment and demanded return of all SmartStream property and documents. (56.1 ¶¶ 42-44, 52). Further, just


                                                      - 15 -
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 20 of 27



further undisputed that the recipient is a third party unaffiliated with SmartStream. (56.1 ¶ 52).

The presentation sent by Defendant contains detailed, highly confidential slides disclosing

SmartStream’s total contract values identified by customer and client, new SmartStream bookings

identified by client and revenue, and financial forecasts. (56.1 ¶ 53). Such information is

extremely valuable to SmartStream and detrimental to SmartStream in the hands of a competitor.

(Id.)   Finally, Defendant admits he was bound by the Agreement and its unambiguous

confidentiality provisions when he sent the confidential presentation. (56.1 ¶¶ 9-11, 13-17). The

Agreement expressly requires Defendant to maintain the confidentiality of, and to not disclose,

SmartStream’s “Proprietary Information” (including sales and financial information, along with

customer lists). (56.1 ¶¶ 13-14). Such obligations endure after Defendant’s termination of

employment. (56.1 ¶ 13).

        Defendant’s act of sending this trade secret information to a non-SmartStream

individualjust days after SmartStream reminded Defendant of his confidentiality obligations

under the Agreement and while Defendant was unlawfully holding hostage his SmartStream

MacBook and other SmartStream property—constitutes misappropriation of SmartStream’s trade

secrets as a matter of law.

                 3.      Punitive Damages, Including Attorneys’ Fees, Are Warranted Based
                         On Defendant’s Egregious Actions.

        Damages for misappropriation of a trade secret may be measured by either plaintiff's losses

or the profits unjustly gained by defendant. Schanfield, 663 F. Supp. 2d at 350. However, a

plaintiff “need not demonstrate pecuniary damage to prevail on a claim for misappropriation of

trade secrets.”       Id. at 349 (granting summary judgment to plaintiff on its trade secret



days prior, SmartStream had followed up with Defendant, again demanding his immediate return of all SmartStream
property. (56.1 ¶¶ 50-52).


                                                    - 16 -
         Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 21 of 27



misappropriation claim because “[t]he issue of remedy will go to trial, but not the issue of

[defendant]’s culpability. As to that, [plaintiff] is plainly entitled to summary judgment.”)4

        Punitive damages5 are recoverable in a trade secret misappropriation claim when the

defendant’s conduct is “gross and wanton.” Paz Sys. v. Dakota Grp. Corp., 514 F. Supp. 2d 402,

409 (E.D.N.Y. 2007) (awarding punitive damages because defendant was calculated in his

misappropriation and attempted to hide his acts, including by destroying evidence). Of particular

relevance, a defendant’s theft and copying of his former employer’s proprietary data using his

company-issued devices, coupled with the defendant’s “repeated disregard of Court orders,” is

“sufficiently gross and wanton to permit recovery of punitive damages.” Shamrock Power, LLC

v. Scherer, 2016 WL 7647597, at *15 (S.D.N.Y. Dec. 7, 2016) (adopted in full by Shamrock

Power, LLC v. Scherer, 2017 WL 57855 (S.D.N.Y. Jan. 4, 2017)) (awarding $ 223, 951.01 in

punitive damages to employer in trade secret misappropriation action against former employee).

        Here, punitive damages are warranted. Strikingly similar to Shamrock Power, LLC,

Defendant held hostage a company-issued laptop for six weeks while SmartStream consistently

demanded its return. (56.1 ¶¶ 44-69). During this time, Defendant deleted files from the

MacBook; disclosed a highly confidential presentation specifying SmartStream’s total contract

values and bookings’ revenue by client to a third party; backed up SmartStream documents to an

external storage device; and made an entire mirror image copy of the MacBook. (Id.).




4
 SmartStream does not presently seek summary judgment as to the financial damages suffered due to Defendant’s
misappropriation. Rather, SmartStream respectfully seeks summary judgment as to Defendant’s liability for trade
secret misappropriation and punitive damages.

5
 Under New York law, attorneys’ fees may be considered on the issue of punitive damages. Shamrock Power, LLC
v. Scherer, 2016 WL 7647597, at *15 (S.D.N.Y. Dec. 7, 2016) (adopted by Shamrock Power, LLC v. Scherer, 2017
WL 57855 (S.D.N.Y. Jan. 4, 2017)). Thus, in the event this Court determines attorneys’ fees are not proper under
SmartStream’s breach of contract claim, SmartStream respectfully and independently seeks recovery of its attorneys’
fees as a component of punitive damages.


                                                      - 17 -
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 22 of 27



          Defendant’s utter disregard for this Court’s orders and the rule of law is wanton and

extraordinary. On April 13, 2017, this Court enjoined Defendant from accessing or disclosing any

documents or data that Defendant possessed through his positions at SmartStream, and further

required Defendant to turn over any such documents or data to his counsel. (56.1 ¶¶ 72-75). One

month later, Defendant swore to this Court that he had not accessed SmartStream documents since

February 7, 2017 and he no longer possessed any SmartStream confidential information. (56.1 ¶

76). Not so. Defendant had a full mirror image taken of the MacBook on February 10, 2017.

(56.1 ¶ 66). Defendant accessed and disclosed SmartStream documents and data by emailing the

same to an entity to which he was pitching his personal consulting services on May 19 and June

29, 2017. (56.1 ¶¶ 77-80). Furthermore, Defendant had copied SmartStream’s confidential

information from his MacBook TimeMachine back up program to an external storage device on

February 4, 2017, and Defendant retained such device until October 27, 2017. (56.1 ¶¶ 60-61,

93-95).

          In an affidavit signed on July 22, 2017, Defendant again lied to this Court by swearing that

he had not created any back-ups of the MacBook; had not retained any SmartStream documents;

and had not disclosed any SmartStream confidential information to anyone other than his attorney.

(56.1 ¶ 83). It is undisputed that Defendant retained possession of the SmartStream MacBook

backup files at this time, and that Defendant emailed SmartStream proprietary customer fee,

contract value, and revenue information to an outsider on January 27, 2017. (Id.)

          Defendant further wholly disregarded an Injunction Order issued by this Court on August

21, 2017. (56.1 ¶¶ 84-87). For example, Defendant did not deliver to SmartStream or CFP any

proprietary data or mirror images or his personal devices within the timeframe mandated by this

Court. (56.1 ¶ 88-89). Only after SmartStream sought sanctions for Defendant’s contempt did




                                                 - 18 -
          Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 23 of 27



Defendant finally deliver to CFP a storage device on October 27, 2017 and his family’s iMac

desktop on November 9, 2017, along with account information for his personal email accounts.

(56.1 ¶¶ 90-92). As discussed supra, the storage device, iMac, and personal email accounts

contained the SmartStream MacBook backups and a litany of SmartStream’s proprietary

documents and data. (56.1 ¶¶ 93-99).

         SmartStream incurred extensive attorneys’ fees and costs chasing down Defendant and

attempting to secure the return of its property. Defendant’s gross and wanton conduct is shown by

his flagrant theft and retention of SmartStream’s property (which persisted for approximately ten

months) in breach of the Agreement; his frequent and blatant lies to the Court and multiple

violations of two different Court orders; and his egregious distribution of SmartStream’s

documents to a company for which he was performing consulting services and to an unrelated third

party. Punitive damages are proper as a matter of law.

         B.       Defendant is Liable for Trade Secret Misappropriation Under the DTSA As A
                  Matter Of Law.

         The Defend Trade Secrets Act of 2016 (“DTSA”) creates a private cause of action in favor

of the “owner of a trade secret that is misappropriated . . . if the trade secret is related to a product

or service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).6

A trade secret under the DTSA includes all forms and types of financial, business, scientific,

technical, economic, or engineering information, whether tangible or intangible, and whether or

how stored, compiled, or memorialized physically, electronically, graphically, photographically, or

in writing if: (A) the owner thereof has taken reasonable measures to keep such information secret;



6
 “Misappropriation” is defined within DTSA as an unconsented disclosure or use of a trade secret by one who (i) used
improper means to acquire the secret, or, (ii) at the time of disclosure, knew or had reason to know that the trade secret
was acquired through improper means, under circumstances giving rise to a duty to maintain the secrecy of the trade
secret, or derived from or through a person who owed such a duty. 18 U.S.C. § 1839(5). “Improper means” includes
breach of duty to maintain secrecy. 18 U.S.C. § 1839(6).


                                                          - 19 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 24 of 27



and (B) the information derives independent economic value, actual or potential, from not being

generally known to, and not being readily ascertainable through proper means by, another person

who can obtain economic value from the disclosure or use of the information. 18 U.S.C. § 1839(3).

       The DTSA “contemplates three theories of liability: (1) acquisition, (2) disclosure, or (3)

use.” AUA Private Equity Partners, LLC v. Soto, 2018 WL 1684339, at *4 (S.D.N.Y. Apr. 5, 2018)

(quotation omitted) (ruling that the defendant uploading a company’s trade secrets from her work

laptop to a personal cloud-based storage account, in violation of a confidentiality agreement,

alleged acquisition of a trade secret by improper means, constituting a claim for DTSA

misappropriation). For example, the following actions constitute improper use of confidential

information sufficient to demonstrate a DTSA misappropriation claim: an individual’s forwarding

a company’s confidential pricing information; wrongfully accessing company revenue, pay, and

financial information; copying and using a company’s confidential contract for his own benefit;

using a USB after his employment ended to access confidential customer information; and

transferring proprietary contact lists. Capstone Logistics Holdings, Inc. v. Navarrete, 2018 WL

6786338, at *31-32 (S.D.N.Y. Oct. 25, 2018).

       Here, the undisputed facts show Defendant misappropriated trade secrets in violation of

the DTSA.

               1.     It is Undisputed That SmartStream’s Customer, Pricing, and Financial
                      Data Constitute Proprietary Trade Secrets.

       As set forth fully supra at III(A)(1), Defendant readily admits that SmartStream’s financial

arrangements with clients and SmartStream’s data on pipelines for new deals are trade secrets that

derive independent economic value by virtue of not being generally known, and for which

SmartStream takes measures to keep secret.




                                               - 20 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 25 of 27



               2.     It is Undisputed That Defendant Improperly Disclosed SmartStream’s
                      Trade Secrets Shortly After SmartStream Reminded Him to Maintain
                      the Confidentiality of SmartStream Information.

       In addition, as discussed supra at III(A)(2), it is undisputed that Defendant disclosed a

highly proprietary SmartStream presentation containing customer pricing and contract value

information to an outsider just three weeks after SmartStream provided him notice of his

termination of employment and expressly reminded him to return all SmartStream property and to

maintain the confidentiality of all SmartStream confidential information. (56.1 ¶¶ 52-53).

               3.     Punitive Damages Are Appropriate Based On Defendant’s Trade
                      Secret Misappropriation.

       As discussed in detail supra III(A)(3), Defendant’s egregious and unlawful refusal to turn

over SmartStream’s property and documents, coupled with his blatant misappropriation of the

same and violations of this Court’s orders, render punitive damages appropriate.

       Defendant is liable for trade secret misappropriation as a matter of law.

                                        CONCLUSION

       For the above reasons, SmartStream respectfully requests that summary judgment be

entered in its favor on all counts set forth in the Complaint. SmartStream respectfully requests

that the Court enter an award its favor and against Defendant as follows:

      For recovery of attorneys’ costs and fees: $ 339,601;

      For recovery of expert fees: $ 12,135; and

      For recovery of punitive damages in an amount to be determined by the Court.




                                               - 21 -
Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 26 of 27



                            Respectfully submitted,


                            /s/ Meghan E. Hill
                            Meghan E. Hill (MH1523)
                            Jill S. Kirila (pro hac vice)
                            Kristine Woliver (pro hac vice)
                            SQUIRE PATTON BOGGS (US) LLP
                            30 Rockefeller Plaza, 23rd Floor
                            New York, New York 10112
                            Telephone: +1.212 872 9800
                            Facsimile: +1.212 872 9815
                            meghan.hill@squirepb.com
                            jill.kirila@squirepb.com
                            kristine.woliver@squirepb.com

                            COUNSEL FOR PLAINTIFF
                            SMARTSTREAM TECHNOLOGIES, INC.




                             - 22 -
        Case 1:17-cv-02459-VSB Document 71 Filed 02/15/19 Page 27 of 27



                                 CERTIFICATE OF SERVICE

        I certify that on February 15, 2019 I electronically filed the foregoing with the United States
District Court for the Southern District of New York, which will notify the following parties:

Eric Robert Stern
Michael Mui
Sack & Sack, LLP
70 East 55th Street, 10th Fl.
New York, NY 10022
ericstern110@gmail.com
mmui@sackandsack.com

Attorneys for Defendant

                                                              /s/ Meghan E. Hill
                                                              One of the attorneys for Plaintiff




                                                 - 23 -
